hearing, the Court meets with the probation officer assigned to the case to discuss his or her

sentencing recommendation and ask relevant questions, akin to the Com1's meetings with its law

clerks in preparation for hearings. If probation officers' written recommendations are shared with

the parties, should discussions in chambers about those recommendations be made on the record

and shared as well? This level of disclosure would inhibit the Court's efforts to arrive at an

appropriate sentence through open deliberation with judiciary employees.

         The disclosure of sentencing recommendations would also detract focus from the Court's

justification for a defendant's sentence. Disclosure "may place the court in the position of not

only explaining on the record the reasons for imposing a particular sentence, but, also the reasons

for imposing a sentence other than that recommend by the probation officer." Laughlin, 942 F.

Supp. 2d at 861 (quoting Judge Gerald Tjoflat) (internal quotations omitted). Any gap between

the sentence that the Court imposes and the probation officer's recommendation risks

unnecessary, post-sentencing litigation over whether a judge adhered to the recommendations of

other judiciary employees. Id. at n.2 (citing two examples).

         During defendant's sentencing hearing, the Court provided the parties with its rationale

for her sentence-a downward variance from the Sentencing Guidelines-in light of their

sentencing memoranda, the Sentencing Guidelines and the appropriate factors under 18 U.S.C. §

3553, including defendant's personal history and background.. The parties need only look to that

rationale to understand the Court's basis for defendant's sentence.




August   1 , 2018                                      �L-                       �M-
                                                                                                   _/

                                                               Thomas F. Hogan
                                                      SENIOR UNITED STATES DISTRICT JUDGE



                                                 3